This was an action in trespass to try title by defendant in error, Margarite Howard Meredith, hereinafter referred to as appellee, joined by her husband, E. G. Meredith, against plaintiff in error, Neil Scroggins, hereinafter referred to as appellant, to recover a certain tract of land described by metes and bounds in the petition; the only part of the land described in the petition in controversy was a lot 150 feet by 150 feet square, out of the Albert Emanuel Survey in Nacogdoches County. On trial to the court without a jury, judgment was for appellee. It was agreed that W. C. Howard, appellee's father, was the common source of title. By warranty deed, dated the 20th day of November, 1926, filed for record the 2nd day of September, 1929, W. C. Howard conveyed to appellee a tract of 14 acres out of the Albert Emanuel league, of which the lot in controversy was a part. Appellee then executed to her father a power of attorney, making her father, W. C. Howard, her attorney in fact, with power to sell the 14 acres; this power of attorney was not introduced in evidence but the parties treated it as established by parol testimony. By warranty deed, dated the 3rd day of November, 1934, filed for record on the same day, W. C. Howard, purporting to act as attorney in fact for appellee, who at the time was the wife of E. G. Meredith, conveyed to Warren Scroggins the lot in controversy; by his warranty deed, joined in by his wife, dated the 13th day of September, 1934, filed for record on the same day, Warren Scroggins conveyed the lot in controversy to appellant, Neil Scroggins.
Appellee owned the superior title under the common source; her subsequent marriage to E. G. Meredith revoked her power of attorney to her father, W. C. Howard. 23 Tex.Jur. 262. W. C. Howard's deed to Warren Scroggins, after his power of attorney had been revoked, was void.
The judgment of the lower court is affirmed. *Page 196